DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 11/01/21. Claim 9 has been amended, claim 1-8, 10, and 18-23 have been cancelled, and no new claims have been added. Thus, claims 9 and 11-17 are presently pending in this application. 
Claims 9 and 11-17 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Curley on 12/1/21.
The application has been amended as follows: 
In claim 9, lines 20-21 “wherein the Bowden cable has a length which is substantially matched” is changed to -- wherein the Bowden cable is adapted to have a length which is substantially matched--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function recited in claim 9, such that when the Bowden cable is straight the Bowden cable acts to partially support the weight of the device by providing resistance to compressive force between lower assembly and the motor. 
Therefore, claims 9 and 11-17 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KELSEY E BALLER/Examiner, Art Unit 3785             

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785